 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       HAILO TECHNOLOGIES, LLC,
 8                          Plaintiff,
                                                      C19-751 TSZ
 9         v.
                                                      MINUTE ORDER
10     ANKER INNOVATIONS LIMITED,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ stipulated motion, docket no. 13, is GRANTED, and the
14
     deadline for defendant to file a responsive pleading or motion is EXTENDED to
     August 30, 2019.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 1st day of August, 2019.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
